AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the 8th day of March, 2010, to the Fund Administration Servicing Agreement, dated as of June 22, 2006, as amended, (the “Agreement”), is entered into by and between Professionally Managed Portfolios, a Massachusetts business trust (the "Trust") on behalf of its separate series, the Winslow and Brown Advisory funds listed on Exhibit Q attached hereto (as amended from time to time), and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Fund Administration Servicing Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add funds and amend the fees; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit Q to the Agreement is hereby superseded and replaced with Exhibit Q attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED PORTFOLIOS U.S. BANCORP FUND SERVICES, LLC By: /s/Robert M. Slotky By: /s/Michael R. McVoy Name: Robert M. Slotky Name:Michael R. McVoy Title: President Title: Executive Vice President 1 Exhibit Q to the Professionally Managed Portfolios Fund Administration Servicing Agreement Name of SeriesDate Added Winslow Green Growth FundFebruary 11, 2008 Winslow Green Solutions FundFebruary 11, 2008 Brown Advisory Growth Equity Fundon or after April 12, 2010 Brown Advisory Value Equity Fundon or after April 12, 2010 Brown Advisory Flexible Value Fundon or after April 12, 2010 Brown Advisory Small-Cap Growth Fundon or after April 12, 2010 Brown Cardinal Small Companies Fundon or after April 12, 2010 Brown Advisory Small-Cap Fundamental Value Fundon or after April 12, 2010 Brown Advisory Opportunity Fund on or after April 12, 2010 Brown Advisory Core International Fundon or after April 12, 2010 Brown Advisory Maryland Bond Fundon or after April 12, 2010 Brown Advisory Intermediate Income Fundon or after April 12, 2010 WINSLOW and BROWN FUNDS at March, 2010 Fund Administration, Fund Accounting, Transfer Agent Services Annual Fees for the Brown Advisory Funds Complex 8 basis points on the first $750 million in assets 6 basis points on the next $750 million in assets 5 basis points on the next $2 billion 3 basis points on all assets above $3.5 billion Subject to a minimum of $90,000 per fund per year determined and applied in aggregate across all funds (up to a maximum of 2 classes per fund, or 3 classes for the Brown Advisory Small-Cap Growth Fund) Domestic Custody Services 0.3 basis point (3/10 of 1 basis point) on all assets, plus transaction fees Portfolio Transaction Fees (buy or sell): $4.00 per book entry DTC transaction/Federal Reserve transaction/principal paydown $6.00 per short sale $7.00 per U.S. Bank repurchase agreement transaction $8.00 per option/future contract written, exercised or expired $15.00 per mutual fund trade/Fed wire/margin variation Fed wire $25.00 per physical security transaction $150.00 per segregated account per year Overdrafts – charged to the account at prime interest rate plus 2. Additional Services – Above pricing is for standard services.Available but not included above are the following services – FAN Web shareholder e-commerce, Vision intermediary e-commerce, FAN Mail electronic data delivery, literature fulfillment, lead conversion reporting, 12b-1 aging, Short-Term Trader reporting, electronic board communications, E-statements/compliance services, 22c-2 tracking. 2 Exhibit Q (continued) to the Professionally Managed Portfolios Fund Administration Servicing Agreement Additional Out-Of-Pocket Expenses – Including but not limited to telephone toll-free lines, Audit. legal, insurance, print/mail, postage, stationery, envelopes, 15c reporting, programming, service/data conversion, record retention, microfilm, microfiche, proxies, proxy services, lost shareholder search, disaster recovery charges, ACH fees, Fed wire charges, NSCC charges, DST Select Reports, travel to required board meeting. Pricing, corporate actions, and factor services (these fees are considered Out-of-pocket expenses): · $.10Domestic, Canadian Equities and all options · $.50Corp/Gov/Agency Bonds · $.80CMO's · $.50International Equities and Bonds · $.80Municipal Bonds · $.80Money Market Instruments · $125 /fund/month - Mutual Fund Pricing · $2.00 /foreign equity Security/Month Corporate Actions · $125 /month Manual Security Pricing (>10/day) · Factor Services (BondBuyer) · $1.50 /CMO/month · $.25/Mortgage Backed/month 3 Exhibit Q (continued) to the Professionally Managed Portfolios Fund Administration Servicing Agreement GLOBAL SUB-CUSTODIAL SERVICES – ANNUAL FEE SCHEDULE at March, 2010 Country Instrument Safekeeping (BPS) Transaction Fee Country Instrument Safekeeping (BPS) Transaction Fee Argentina All 15.00 $40 Latvia Bonds 25.00 $90 Australia All 2.00 $30 Lebanon All 25.00 $90 Austria All 3.50 $35 Lithuania All 20.00 $50 Bahrain All 50.00 $140 Luxembourg All 4.00 $25 Bangladesh All 40.00 $150 Malaysia All 6.00 $80 Belgium All 2.50 $45 Mali* All 40.00 $155 Benin* All 40.00 $155 Malta All 22.00 $75 Bermuda All 15.00 $60 Mauritius All 30.00 $100 Botswana All 25.00 $50 Mexico All 3.00 $20 Brazil All 15.00 $35 Morocco All 35.00 $100 Bulgaria All 40.00 $80 Namibia All 30.00 $50 Burkina Faso* All 40.00 $155 Netherlands All 3.00 $25 Canada All 1.25 $12 New Zealand All 3.00 $40 Cayman Islands* All 1.00 $10 Niger* All 40.00 $155 Channel Islands* All 1.50 $25 Nigeria All 30.0 $50 Chile All 20.00 $60 Norway All 3.00 $45 China“A” Shares All 15.00 $65 Oman All 50.00 $140 China“B” Shares All 15.00 $65 Pakistan All 30.00 $100 Columbia All 40.00 $100 Peru All 45.00 $105 Costa Rica All 15.00 $60 Philippines All 8.00 $75 Croatia All 35.00 $65 Poland All 25.00 $50 Cyprus* All 15.00 $45 Portugal All 15.00 $85 Czech Republic All 20.00 $50 Qatar All 45.00 $140 Denmark All 3.00 $50 Romania All 35.00 $100 Ecuador All 35.00 $65 Russia Equities/Bonds 30.00 $200 Egypt All 40.00 $100 Russia MINFIN 15.00 $50 Estonia All 7.00 $25 Senegal* All 40.00 $155 Euromarkets(3) All 1.50 $10 Singapore All 3.00 $40 Finland All 5.00 $45 Slovak Republic All 25.00 $110 France All 2.50 $45 Slovenia All 25.00 $110 Germany All 1.00 $30 South Africa All 3.00 $15 Ghana All 25.00 $50 South Korea All 10.00 $20 Greece All 20.00 $105 Spain All 3.00 $50 Guinea Bissau* All 50.00 $155 Sri Lanka All 15.00 $60 Hong Kong All 6.00 $60 Swaziland All 30.00 $50 Hungary All 35.00 $135 Sweden All 2.00 $45 Iceland All 15.00 $60 Switzerland All 2.00 $50 India All 10.00 $105 Taiwan All 20.00 $100 Indonesia All 12.00 $100 Thailand All 6.00 $45 Ireland Equities 3.00 $30 Togo* All 40.00 $155 Ireland Gov’t Bonds 1.50 $10 Trinidad & Tobago* All 30.00 $65 Israel All 15.00 $45 Tunisia All 40.00 $45 Italy All 3.00 $50 Turkey All 15.00 $15 Ivory Coast All 40.00 $155 UAE All 45.00 $130 Jamaica* All 35.00 $50 United Kingdom All 1.50 $10 Japan All 1.50 $15 Ukraine All 30.00 $45 Jordan All 40.00 $125 Uruguay All 50.00 $65 Kazakhstan All 60.00 $150 Venezuela All 40.00 $125 Kenya All 30.00 $50 Vietnam* All 40.00 $130 Latvia Equities 15.00 $75 Zambia All 30.00 $50 * Additional customer documentation and indemnification will be required prior to establishing accounts in these markets § Fee is expressed in basis points per annum where one basis point equals one hundredth of one percent (.01%) and is calculated based upon month-end market value, unless stated otherwise. § A transaction is defined as a receipt or delivery versus payment, a free receive or deliver, maturities, or security transaction related to corporate events. § Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge (surcharge schedule available upon request). § For all other markets specified above, surcharges may apply if a security is held outside of the local market. 4 Exhibit Q (continued) to the Professionally Managed Portfolios Fund Administration Servicing Agreement INTERNET SERVICES ANNUAL FEE SCHEDULE at March, 2010 VISION MUTUAL FUND GATEWAY – Permits broker/dealers, financial planners, and RIAs to us a web-based system to perform order and account inquiry, execute trades, print applications, review prospectuses, and establish new accounts. Inquiry Only ·Inquiry – $0.05 per event ·Per broker ID – $5.00 per month per ID Transaction Processing ·Implementation – $5,000 per management company ·Transaction – purchase, redeem, exchange, literature order – $0.25 per event ·New Account Set-up – may contain multiple fund/accounts – $3.00 per event ·Monthly Minimum Charge – $500.00 per month FAN WEB – Shareholder internet access to account information and transaction capabilities through a transparent link at the fund group web site.Shareholders access account information, portfolio listing fund family, transaction history, purchase additional shares through ACH, etc. 1.FAN Web Select (Fund Groups under 50,000 open accounts) – Standard Web services with the following options added: NASU (new account on-line application), Systematic Purchase, Systematic Redemption ·Implementation – $12,000 per fund group – includes up to 10 hours of technical/BSA support ·Annual Base Fee – $18,000 per year (annual base fee increases to $36,000 per year when the fund group exceeds 50,000 open accounts) 2.Customization – $165.00 per hour 3.Activity (Session) Fees: ·Inquiry – $0.15 per event ·Account Maintenance – $0.25 per event ·Transaction – financial transactions, reorder statements, etc. – $0.50 per event ·New Account Set-up – $3.00 per event FAN MAIL – Financial planner mailbox provides transaction, account and price information to financial planners and small broker/dealers for import into a variety of financial planning software packages. Base Fee – file generation and delivery – $6,000 per year Per Record Charge ·Rep/Branch/ID – $0.018 ·Dealer – $0.012 ·Price Files – $0.0175 5 Exhibit Q (continued) to the Professionally Managed Portfolios Fund Administration Servicing Agreement CHIEF COMPLIANCE OFFICER SERVICES ANNUAL FEE SCHEDULE at March, 2010 Chief Compliance Officer Services U.S. Bancorp provides the Chief Compliance Officer (CCO) for each fund serviced within the Multiple Series Trust.Compliance functions performed by USBFS provided CCO include, but are not limited to: •Designation as the Trust’s Chief Compliance Officer •Periodic and Annual Reporting to MST Fund Board •Board Meeting Presentation and Board Support •MST Fund Board Liaison for All Compliance Matters •Daily Resource to Advisor CCO and Fund Board •Review of Advisor Compliance Policies, Procedures and Controls •Review of USBFS/USB Critical Procedures & Compliance Controls •Due Diligence Review of Advisor and USBFS Service Facilities •Testing, Documentation and Reporting of Advisor and USBFS/USB Compliance Policies, Procedures and Controls Compliance functions performed by USBFS Risk Management Team include, but are not limited to: •Quarterly USBFS Certification to Trust CCO •Business Line Functions Supported •Fund Administration and Compliance •Transfer Agent and Shareholder Services •Fund Accounting •Custody Services •Distribution Services •CCO Portal – Web On-line Access to Fund CCO Documents •Periodic CCO Conference Calls •Dissemination of Industry/Regulatory Information •Client & Business Line Compliance Education & Training Chief Compliance Officer (CCO) ·$8,000 / fund (subject to change based on Board review and approval) plus ·$6,000 / sub-advisor per fund Plus Out-Of-Pocket Expenses – including but not limited to CCO team travel related costs to perform due diligence reviews at Advisor facilities Fees are billed monthly. *Subject to annual CPI increase, Milwaukee MSA. Advisor’s Signature below acknowledges approval of the five (5) fee schedules on this Exhibit Q. Brown Investment Advisory Incorporated By: Name: Title:Date: 6
